Citation Nr: 0124776	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  98-01 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 10 percent for 
hypertension.


FINDING OF FACT

The veteran's service-connected hypertension is shown to be 
predominantly manifested by diastolic pressure readings of 
110.


CONCLUSION OF LAW

A 20 percent disability evaluation, and not higher, for 
service-connected hypertension is warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist 

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA's duty to assist claimants includes requirements that VA 
notify the claimant and his or her representative of any 
information and evidence needed to substantiate and complete 
a claim; assist the claimant in obtaining evidence necessary 
to substantiate the claim; and afford the claimant 
appropriate VA examinations, as warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b) and (c)).

In the present case, VA's duty to assist has been fulfilled, 
in that the veteran has been duly notified of the provisions 
of the VCAA (see Supplemental Statement of the Case dated in 
April 2001) and the information and evidence needed to 
substantiate his claim (see May 1997 rating decision, June 
1997 Statement of the Case, and October 1998 and April 2001 
Supplemental Statements of the Case); has been assisted in 
obtaining evidence necessary to substantiate his claim (in 
the form of the RO's efforts at securing his service medical 
records and copies of all available VA outpatient medical 
records); and has been afforded appropriate examinations by 
VA (as reflected in the reports of VA medical examinations 
conducted in July 1998 and December 2000).  Thus, the Board 
finds that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.

Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


Factual background

In May 1982, the veteran was awarded service connection for 
hypertension, evaluated as 10 percent disabling from February 
1982.  In January 1997, he claimed entitlement to a higher 
rating for this disability.  He contends that his 
hypertension has become more severe.  He testified in June 
1998 that he had night sweats, and that his medication had 
been increased.  

The pertinent evidence in this case includes VA medical 
records produced between October 1996 and July 1998, 
revealing the following blood pressure readings:

October 1996:	122/90
January 1997:	150/102, 130/90, and 125/90
June 1997:		138/88
September 1997:	138/88 and 132/90
March 1998:		150/104 and 146/106
May 1998:		144/83, 130/90, and 128/92
July 1998:		142/96 and 138/96

According to a July 1998 VA heart medical examination report, 
the veteran had a history of high blood pressure dating back 
to 1981, which he had been trying to control with medication.  
He denied palpitations, any type of chest pain, headaches, 
syncope, seizures, and true vertigo, but said that he did 
suffer, occasionally, from dizziness and shortness of breath.  
The examination of his cardiovascular system was essentially 
unremarkable, but the following blood pressure readings were 
reported:  130/110, in both arms, while sitting, and 130/100 
in one arm, while supine.  "Respirations" were reported as 
"16 per minute and regular," and the diagnosis was listed 
as essential hypertension.

VA outpatient medical records dated in October 1998, April 
1999, and August 1999 reveal blood pressure readings of 
132/70, 123/106, and 150/112, respectively. 

On VA re-examination in December 2000, the veteran again gave 
a history of high blood pressure dating back to 1981, but 
denied symptoms of headaches, dizziness, syncope, dyspnea, 
orthopnea, paroxysmal nocturnal dyspnea, cough, hemoptysis, 
chest pain, and palpitations.  On examination, blood pressure 
readings were reported as 142/110, 130/110, and 130/100.  
"Respirations" were reported as "16 per minute and 
regular," and the clinical diagnosis was listed as essential 
hypertension.


Legal Analysis

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  Generally, the 
degrees of disability specified in the Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (2001).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.10 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); see also 38 C.F.R. § 3.102, as amended by 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).
 
Hypertension, or hypertensive vascular disease, is addressed 
in Diagnostic Code 7101 of the Schedule.  See 38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7101.  This diagnostic code 
underwent a revision during the pendency of the veteran's 
appeal, effective in July 1998.  A review of the file reveals 
that both versions of Diagnostic Code 7101 have been 
considered by the RO, and the Board is doing the same on 
appeal.

Under the "old" (i.e., pre-July 1998 revision) version of 
Diagnostic Code 7101, the following ratings were warranted:  
a 10 percent rating, when shown that the diastolic pressure 
was predominantly 100 or more; a 20 percent rating, when 
shown that the diastolic pressure was predominantly 110 or 
more, with definite symptoms; a 40 percent rating, when shown 
that the diastolic pressure was predominantly 120 or more, 
with moderately severe symptoms; and a 60 percent rating, 
when shown that the diastolic pressure was predominantly 130 
or more, with severe symptoms.  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7101 (1998).

Under the "new" (i.e., post-July 1998 revision) version of 
Diagnostic Code 7101, the following ratings are warranted:  
10 percent for diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or history of 
diastolic pressure predominantly 100 or more, with continuous 
medication required for control; 20 percent for diastolic 
pressure predominantly 110 or more, or systolic  pressure 
predominantly 200 or more; 40 percent for diastolic pressure 
predominantly 120 or more; and 60 percent for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, Part 
4, Diagnostic Code 7101 (2001).

In the present case, the majority of the diastolic blood 
pressure readings recorded in the file during the past four 
or five years are below 110, which is the threshold figure 
that both versions of Diagnostic Code 7101 establish for the 
next higher rating of 20 percent for hypertensive vascular 
disease.  However, there have been several diastolic blood 
pressure readings of at least 110 reported in this case, 
particularly in July 1998, August 1999, and, more recently, 
in December 2000.  Accordingly, and resolving any reasonable 
doubt in favor of the veteran, the Board finds that the 
service-connected hypertension is shown to be predominantly 
manifested by diastolic pressure readings of 110.   
Accordingly, a 20 percent disability evaluation for service-
connected hypertension is warranted.

There have been no findings which provide a basis for 
increasing the 20 percent under Diagnostic Code 7101.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (holding 
that Board had an obligation to explain why the veteran's 
symptoms comported with the criteria of the 50 percent 
disability rating but not with the criteria of the 70 percent 
or 100 percent disability ratings where veteran claimed an 
increase in his then 30 percent rating).  There have been no 
recent findings of diastolic pressure of predominantly 120 or 
more.  The highest diastolic reading was 112.  Additionally, 
the veteran recently denied symptoms of headaches, dizziness, 
syncope, dyspnea, orthopnea, paroxysmal nocturnal dyspnea, 
cough, hemoptysis, chest pain, and palpitations.


ORDER

A 20 percent disability evaluation, and not higher, is 
granted for hypertension, subject to the applicable laws and 
regulations pertaining to the disbursement of public funds.



		
P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

